[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-10295            ELEVENTH CIRCUIT
                                        Non-Argument Calendar           JUNE 27, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                           D.C. Docket No. 8:09-cv-01903-RAL-TGW

DAVID O'REAR,
a.k.a. David Chris O'Rear,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Counter
llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant,

                                           versus

GREENWICH INSURANCE COMPANY,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Counter
llllllllllllllllllllllllllllllllllllllll                         Claimant - Appellee,
llllllllllllllllllllllllllllllllllllllll
RE/MAX PROPERTIES,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (June 27, 2011)
Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      This appeal challenges the summary judgment entered in favor of the

appellee, Greenwich Insurance Company. We affirm the ruling of the district

court for the reasons set forth in its ORDER dated November 23, 2010.

      AFFIRMED.




                                       2